Citation Nr: 0021372	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-43 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for leukemia as secondary 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946 and from November 1950 to September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
New Orleans, Louisiana.  

The Board remanded the case in December 1996 for further 
evidentiary and procedural development, the purposes of which 
have been met.  


REMAND

As the result of the Board's remand, it was determined by the 
Army Center for Health Promotion and Preventive Medicine that 
the veteran was exposed to ionizing radiation during active 
service that was below the dose resulting from naturally 
occurring radiation, that was significantly less than 0.01 
rem per year, and that was less than the dose he would have 
received in the United States for the same number of days.  
It was stated that a member of the U. S. population receives 
on average an environmental radiation dose of 0.30 rem each 
year based on population statistics and data collected in the 
U. S. between 1980 and 1982 by the National Council on 
Radiation Protection and Measurements.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that a claim for service connection 
based on 38 C.F.R. § 3.311 (1999) is a unique type of service 
connection claim, and that pursuant to that regulation, the 
VA must furnish the special assistance to the appellant 
provided for in the regulation.  Hilkert v. West, 11 Vet. 
App. 284 (1998). The Court declared,

For a claimant to fall initially within the purview of 
§ 3.311 for purposes of receiving assistance under it, he or 
she must satisfy four criteria: (1) The presence of a 
radiogenic disease must be "established"; (2) the person to 
whom the regulation is to apply must have had "service"; (3) 
the radiogenic disease must not have been one covered as 
presumptively service connected under §§ 3.307 and 3.309 
(otherwise the claimant would be entitled to presumptive 
service connection) and must have been manifested within the 
applicable presumption period under § 3.311(b)(5); and (4) 
the claimant must "contend" that the radiogenic disease was 
the result of exposure to ionizing radiation in service.  Id. 
at 290.  In this case, the veteran has satisfied each of the 
four conditions.

While the dose estimate of the veteran's exposure to ionizing 
radiation during active service has been scientifically 
established, as specified above, the case has not been 
completely developed under the regulation.  Accordingly, the 
case must be remanded for the following action.  

1.  The RO should refer the case to the 
Under Secretary for Benefits, in 
accordance with 38 C.F.R. 
§ 3.311(b)(1)(iii), (c), prior to 
readjudication.  

2.  Thereafter, the RO should ensure that 
all of the development action has been 
conducted and completed in full to comply 
with the requirements set forth in 
Hilkert v. West, 11 Vet. App. 284 (1998) 
and 38 C.F.R. § 3.311.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  

3.  After readjudication by the RO, if 
the decision remains adverse, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
provided an adequate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 



